DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s response of 11/29/2021 is received. Claims 1 and 4 are amended and claims 1-6 are pending. An amendment to the specification was also received and is entered. 
Drawings
The replacement drawings (1 page, Figures 3A-C) were received on 11/29/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sadegh et al. ‘871 in view of Gooding (U.S. 4,566,137). Sadegh discloses the invention substantially as claimed. 
In re Harza, 274F. 2d 669, 104 USPQ 378 (CCPA 160).  Further, Gooding In re Harza, 274F. 2d 669, 104 USPQ 378 (CCPA 160).


    PNG
    media_image1.png
    514
    461
    media_image1.png
    Greyscale


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sadegh ‘871 in view of Gooding ‘137 and Boland (U.S. 2018/0049501). Sadegh discloses the invention substantially as claimed. Sadegh teaches a protective helmet system for protecting a user’s head and neck, the protective helmet 132 comprising an outer shell 102 and an inner shell 104, the inner shell 104 being integrally secured within an interior cavity of the outer shell 102; a mat 138 located between the outer and inner shells and comprising a plurality of cells 138A-C and a plurality of channels 140A,B, the plurality of cells and the plurality of channels collectively defining a fluid flow system wherein each of the plurality of channels is structured and disposed for connecting adjacent ones of the plurality of cells such that each of the plurality of cells is in fluid flow communication(col.5, lines 49-55 disclose the fluid communication between liner sections 138A,B,C); a fluid in the fluid flow system (gel or air (gas)); and wherein a critical dampening occurs when a force impacts the outer shell 102 at a point of impact causing the fluid to flow In re Harza, 274F. 2d 669, 104 USPQ 378 (CCPA 160).  Further, Gooding teaches a liner structure as part of headgear structure 5, with the liner interior to an outer shell 6 and the liner structure comprises a plurality of cells (Figure 22 shows one cell per layer with each cell defined by top panel 32 bonded to bottom panel 31; this embodiment discloses two liners stacked together such that each liner includes a plurality of cells fluidly connected via channels 50) and a plurality of channels 50 collectively defining a fluid flow system such that each of the cells is in fluid flow communication with opposing ones of the plurality of cells. Figure 22 shows an embodiment where at least two cells are oriented in a layered arrangement such that an upper cell has different impact properties relative to the lower cell for customized impact attenuation.  Gooding provides an example where a firmer upper cell is purposely positioned next to the outer shell to respond to a very high mass and high velocity impact at the onset and the lower cell has softer properties to redistribute the force of impact over a much greater area of the head.   Based upon this teaching, modification of Sadegh’s cavity depth to provide at least two cells spanning the cavity depth would allow for customized impact properties provided for each cell to provide a desired impact profile based upon the intended use of the helmet. Boland teaches a protective cowl structure 1 attached to helmet 2 and extending from the outer shell down the user’s In re Harza, 274F. 2d 669, 104 USPQ 378 (CCPA 160). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sadegh’s mat such that it extends from the inner and outer shells down the user’s neck in that Boland serves as a teaching that a fluid-based protective structure may extend from a helmet shell to adequately protect the user’s neck as part of a helmet-worn protective system.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the rejections have been revised as necessitated by the amendments to the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732